Citation Nr: 1506424	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-18 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for degenerative joint disease, L5-S1 (lumbar spine degenerative joint disease).

2.  Entitlement to an increased disability rating in excess of 20 percent for a left lower extremity sciatic nerve disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and friend


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In December 2014, the Veteran and the Veteran's friend, B.H., presented testimony relevant to the appeal at a Board hearing held before the undersigned Veterans Law Judge in San Antonio, Texas (a Travel Board hearing).  A transcript of the Board hearing has been associated with the record.  

During the December 2014 Board hearing, the Veteran asserted that the service-connected lumbar spine degenerative joint disease and left lower extremity sciatic nerve disability have resulted in unemployability.  See Board hearing transcript at 10.  In consideration thereof, the Board finds that the claim for a TDIU has been raised in the context of the increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part of a rating claim when such claim is raised by the record).  Accordingly, the issue of entitlement to a TDIU has been added to the present appeal.

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

The issues of service connection for depression (to include as due to the service-connected lumbar spine degenerative joint disease) and service connection for bilateral lower extremity radiculopathy (to include as due to the service-connected lumbar spine degenerative joint disease) have been raised by the record in a December 2014 VA Form 21-526EZ, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of increased disability ratings for lumbar spine degenerative joint disease and a left lower extremity sciatic nerve disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the December 2014 Board hearing and prior to the promulgation of a decision by the Board, the Veteran requested withdrawal of the appeal for service connection for bilateral hearing loss.

2.  During the December 2014 Board hearing and prior to the promulgation of a decision by the Board, the Veteran requested withdrawal of the appeal for service connection for bilateral tinnitus.






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met regarding the appeal for service connection for bilateral hearing loss.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of a substantive appeal have been met regarding the appeal for service connection for bilateral tinnitus.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, during the December 2014 Board hearing and prior to the promulgation of a decision by the Board, the Veteran requested withdrawal of the appeal as to the issues of service connection for bilateral hearing loss and bilateral tinnitus.  See Board hearing transcript at 2.  As a result, there remain no questions of fact or law for appellate consideration on these issues.  See 38 U.S.C.A. § 7104(a) (providing 

that the Board decides actual "questions in a matter").  Accordingly, the Board does not have jurisdiction to review the appeal as to the issues of service connection for bilateral hearing loss and bilateral tinnitus, and the issues will be dismissed.  See 38 C.F.R. § 20.204.


ORDER

The appeal for service connection for bilateral hearing loss is dismissed.

The appeal for service connection for bilateral tinnitus is dismissed.


REMAND

Increased Ratings for Lumbar Spine Degenerative Joint Disease and 
Left Lower Extremity Sciatic Nerve Disability

Further development is needed to satisfy VA's duty to assist the Veteran in substantiating the claims for increased ratings for lumbar spine degenerative joint disease and a left lower extremity sciatic nerve disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 
38 C.F.R. § 3.159(c)(4)(i).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991). 

VA examined the low back and sciatic nerve disabilities in August 2013.  The examination report includes range of motion measurements and other clinical findings pertinent to the rating criteria; however, the results of the August 2013 pre-date a significant October 2013 surgical operation on the low back.  See October 2013 B.H.S. operative procedure report.  The Veteran used a medically-prescribed back brace for four months following the operation.  See October 2014 O.S.I. prescription history.  The Veteran testified that low back and left lower extremity sciatic nerve symptoms had worsened preceding the operation, and that the operation did not fully treat all of the low back and left lower extremity sciatic nerve disability symptoms.  See Board hearing transcript at 3, 9.  

Moreover, the Veteran indicated that she is not supposed to do any bending forward, which suggests a marked worsening from the 90 degrees of lumbar spine flexion reflected in the August 2013 VA examination report.  See id. at 5-6.  The Veteran's testimony and the medical evidence of record suggest that the low back and left sciatic nerve disability symptoms are closely related.  For these reasons, the Board finds that a new VA examination is needed to provide VA with a clearer picture of the current severity of the lumbar spine degenerative joint disease and left lower extremity sciatic nerve disabilities.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination); Caffrey, 6 Vet. App. at 381(the Board should have ordered a contemporaneous examination of a an examination was too remote in time to adequately support a decision on appeal for an increased rating).

TDIU

The issue of entitlement to a TDIU is inextricably intertwined with the issues of increased disability ratings for lumbar spine degenerative joint disease and a left lower extremity sciatic nerve disability; therefore, this matter will be remanded to obtain a new VA examination and for readjudication.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).


Accordingly, the issues of increased disability ratings for lumbar spine degenerative joint disease and a left lower extremity sciatic nerve disability, and entitlement to a TDIU are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination(s) to assist in determining the current severity and extent of the service-connected lumbar spine degenerative joint disease and left lower extremity sciatic nerve disabilities.  The relevant documents in the electronic claims folders should be made available for review in connection with this examination(s).  All indicated tests and studies should be performed.

2.  After completion of the above and any additional development deemed necessary, the claims for increased disability ratings for lumbar spine degenerative joint disease and a left lower extremity sciatic nerve disability, and entitlement to a TDIU, should be adjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, the Veteran and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


